AO 245B (Rev. 02."18] Judgment in a Criminal Case
Sheet l

 

 

UNITED STATES DISTRICT CoURT

 

SOUTHERN District of OHIO
UNITED STATES OF AMERICA § JU])GMENT IN A CRUVIINAL CASE
v. )
§ Case Number: 1:l3cr110
Brennan Ba]l § USM Nnmber: ‘71 132-061
) Richard Monahan, Esq.
) Defendant’s Attomey

THE DEFENDANT:
§ pleaded guilty to count(s) l of an Indictrnent

]:l pleaded nolo contendere to count(s)

 

which was accepted by the court.

[:l was found guilty on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Tide & Section Nature of Oii`ense Offense Ended Couot
`18 USC lll(a)(l) Obstructing/Impeded an Offlcer 5/9/2013 1
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

l:l Thc defendant has been found not guilty on count(s)

 

I___l Count(s) [:l is I:I are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

11/20/2018

 

Date of Imposition of ludament

§ip.namre of Judsze

Michael R. Barrett, United States District Judge

 

Name and Title of.ludge

w f zip/il

Date

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 _ lmprisonmeot

DEFENDANT: Brennan Ball
CASE NUMBER: l:l3cr110

Judgmeot - Page__Z__ of

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
Credit for time served - 24 months.

El The court makes the following recommendations to the Bureau of Prisons:

l:l The defendant is remanded to the custody of the United States Marshal.

l:] The defendant shall surrender to the United States Marshal for this district

l:l at l:l a.m. El p.m. on
l:l as notified by the United States Marshal.

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

I:l before 2 p.m. on

 

ij as notified by the United States Marshal.
l:l as notified by the Probation or Pretn'al Services Oflice.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 2453 (Rev. 02/18) Judgment in a Cn`minal Case
Sheet 3 _ Supervised Release

Judgment-Page 3 of

 

DEFENDANT: Brennan Ball

CASE NUMBER: 1:13¢r110 / ,
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
Three (3) years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

E'°!"!"

imprisonment and at least two periodic drug tests thereaher, as determined by the court.

l:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

4. l:l You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of

restitution (check ifapplicable)
® You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
|:l

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation ofEcer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or were convicted of a qualifying offense. (check cfapplicable)
7. m You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3A _ Supervised Release
Judgment-Page 4 of 7

 

DEFENDAN'I`: Brennan Ball
CASE NUMBER: l:l3crl 10

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation omcer about how and
when you must report to the probation oliicer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission ti'om
the court or the probation ohicer.

You must answer truthfully the questions asked by your probation oflicer.

You must live at a place approved by the probation ofticer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have hill-time employment you must try to Hnd full-time employment, unless the probation officer excuses
you from doing so. If` you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation oBicer at least 10 days before the change. If notifying the probation oiiicer at least
10 days in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a Hrearm, ammunition, destructive device, or dangerous weapon (i.e., anything that

was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation odicer may
require you to notify the person about the risk and you must comply with that instruction The probation oflicer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation oHicer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 245B (Rev. 02/18) Judgrn-t in a Criminal Case
Sheet 3B - Supervised Release

Judgment_Page 5 of 7
DEFENDANT: Brennan Ball
CASE NUMBER: 1:13cr110

ADDITIONAL SUPERVISED RELEASE TERMS

Mr. Ball shall reside at 4209 Eileen Drive., Cincinnati, Ohio, 45209, throughout the term of his supervised release. He shall provide the

probation officer with 90 days advance notice prior to any change in residence, and any change must be approved by the probation
ofiicer in advance.

Mr. Ball will receive ongoing mental health treatment to include psychiatric evaluation and treatment, medication monitoring and
administration and case management services from Greater Cincinnati Behavioral Health Services, 1501 Madison Road, Cincinnati,
Ohio, 45206, throughout the term of his supervision He shall be under the care of the High-Risk Team which includes psychiatrist Dr.
Skale and case manager Chn's Hobner.

Mr. Ball shall follow all rules, regulations, and instructions of the treatment staff and comply with the recommended regimen This will
include his voluntary admission to an inpatient facility for stabilization should it be deemed necessary The United States Probation

Officer shall immediately notify the Court in writing if Mr. Ball is admitted to an inpatient facility or if admission was contemplated or
discussed

Mr. Ball shall take all medications exactly as prescribed by the medical provider, which includes long-acting injections. Upon his release,
Mr. Ball will immediately receive a long acting Aripiprazole 400 mg injection and will continue to receive the long acting Aripiprazole
400 mg injection every 28 days. Mr. Ball shall comply with any changes to his prescribed medication made by the medical provider,

Mr. Ball shall abstain from the use of any alcoholic beverages, shall not associate with individuals consuming alcoholic beverages, shall
not frequent business establishments whose primary product to the consumer is alcoholic beverages, and shall not use any medication
containing alcohol without the permission of the probation office or a prescription &om a licensed physician He will also wilhngly
submit to urinalysis testing or other drug detection measures

Mr. Ball shall waive his rights to confidentiality regarding mental health and substance abuse treatment in order to allow sharing of
information between treatment providers and the supervising United States Probation Officer.

Mr. Ball shall not incur new credit charges or open additional lines of credit without the approval of the United States Probation Officer
and shall provide the United States Probation Officer with access to any requested financial information

Mr. Ball shall immediately surrender his passport

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

 

Judgment _ Page 6 of 7
DEFENDANT : Brennan Ball

CASE NUMBER: l:l3cr110
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 0.00 $ $ $
I:I The determination of restitution is deferred . An Amended Judgment in a Criminal Case (A0245C) will be entered

until after such determination
I:I The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priori§y or Percentage
TOTALS $ $

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:] the interest requirement is waived for |:l fm l:l restitution

|:l the interest requirement for l:l fine l:l restitution is modified as follows:

"‘ Justice for Victims of Trafticking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and ll3A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02./18) Judgment in a Criminal Case

Sheet 6 -- Schedule of Payments

ludgment _ Page 7 of 7

DEFENDANT: Brennan Ball
CASE NUMBER: 1:13cr110

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

l`_`|

|:|

Lump sum payment of $ due immediately, balance due

l:l not laterthan ,or
I:I inaccordance with I:| C |:] D, I:| E, or l] Fbelow; or

Payment to begin immediately (may be combined with I:l C, I:| D, or l:| F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments Of $ ever a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monrhly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:
The special assessment has been waived by the Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment, All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

13

[J

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fme
interest, (6) community restitution, (7) IVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

